ELLISON, J.
Trenton is a city of the third class and operates its government under the terms of the general statutes providing charters for such cities. It issued certain taxbills against property abutting on a street for paving such street. Plaintiff is one of the *609property-owners and seeks by bill in equity to cancel tbe bills. The trial court refused Ms prayer.
By the terms of the charter it is necessary that, a resolution be adopted by the city council declaring the paving to he necessary and an intention to do it. The charter provides that “foot walks” at intersections or crossings shall be paid for out of the general revenue, while paving shall be paid for by taxbills against abut-, ting property. [Secs. 5858, 5859, R. S. 1899; Law's 1901, p. 65.] The resolution declared an intention to pave the street with vitrified brick between the curbs, and the ordinance aftenvards passed provided for paving the street at all intersections. Plaintiff insists that foot Avalks were thus provided for as paving Avhicli must be paid by abutting property, Avhen they should have been provided for as foot or cross walks and paid for from the general revenue. The charter in providing that crossings at street intersections should be paid for out of the general revenue, contemplated walks which would be distinct from the paving. But when the paving is of such nature as to operate as a crossing and no separate construction of crossings is provided for, it seems reasonable that a separate mode of payment would not be required and the place where, ordinarily; a crossing is constructed, Avould be- properly taken as paving and paid for by taxbills.
It is also urged that catch-basins, at intervals, were connected Avith an existing underground sewer so as to lead the surface water to the sewer, and that the tile pipe for this purpose and the work of connecting with the sewer were included in the cost of the paving; and while these were provided for in the ordinance, they were not included in the resolution; and that therefore the taxbills should be annulled on account of being in part the result of work not contemplated by the resolution. We are cited to City of Kirksville v. Coleman, *610103 Mo. App. 215, in support of this. Whether such work was included in the resolution must depend on the breadth of meaning to be attached to the word “pave” as used in the resolution. It is a word the meaning of which, like most any other, will depend upon where, and the connection in which, it may be used. In the resolution mentioned in the charter it may well have a broader meaning than if it were used in specifications, for the reason that the resolution need only be sufficiently specific to fully inform the public of the general nature and kind of improvement, and is not understood to demand that specific and minute detail which is expected to be found in specifications. City of Kirksville v. Coleman, supra, does not support plaintiff’s point. The resolution there condemned did not name any kind of paving. So we think the word, as used in the resolution in this case, should be held to authorize an ordinance and. contract for gutters, catch-basins and connections made to an underground sewer. [Excelsior Springs v. Ettenson, 120 Mo. App. 215; Hamilton on Assessments, sec. 589; Elliott on Roads, sec. 461; Delemater v. Chicago, 158 Ill. 575; Sawyer v. Chicago, 183 Ill. 57; Warren v. Hanley, 31 Iowa 31.]
Another objection is embodied in the contention that competition was prevented by the action of the council in selecting certain makes of the various kinds of vitrified brick which were submitted. The action of the council in this respect was taken in such way as that by no possibility could it have interfered with competition or a proper letting. In effect the council merely added another make of vitrified brick with which to compete. And instead of being in the face of the cases of Schoenberg v. Field, 95 Mo. App. 241; Swift v. St. Louis, 180 Mo. 80, 95, and Curtice v. Schmidt, 202 Mo. 703, 722, they evidently were aiming to more fully comply with the rule in those cases by requiring full competition.
*611It is likewise insisted that in providing for cement the council provided for one kind absolutely and thereby cut off competition and likewise fell under the ban of the cases last cited requiring open specifications so that any article of like kind and manufacture might be used. It is said that a cement manufactured alone by the Iola Portland Cement Company was arbitrarily selected. The facts do not bear this out. The language of the ordinance is “Iola Portland Cement or better.” We think the proper construction of that language is that Iola Portland Cement should be used, or some other kind of cement which was better.
It is also contended that the assessment of the tax on plaintiff’s property was invalid, and the cases of Westport v. Mastin, 62 Mo. App. 647, and Sedalia v. Gallie, 49 Mo. App. 392, with others, are cited in support of the point. Here again we think the facts do not bring this case within the rule in those cases. The assessment here was properly made in due proportion to the number of feet held by the owner at that time.
There are other points of objection which we regard as without substance. Among, or along with such points, are several relating to questions of fact as. to the work, its proper construction, etc. These were determined by the trial court in keeping with the evidence and we will not disturb the judgment on that account. The argument, oral and written, for the respective parties, was full and complete, and we have given the entire record full consideration and have concluded the judgment should be affirmed.
All concur.